Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 03/16/20, 09/14/20, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 03/16/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.          Claim(s) 1-3, 5, 12, 15, 20, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Brighenti et al. (Pub. No. 20130239659). Hereafter “Brighenti”.
            Regarding Claim(s) 1, 15, Brighenti teaches 

            an inner sampling support receivable within a hollow interior of the outer housing, (figure 2, element 20 or 28 is not different from an inner sampling support receivable within a hollow interior of the outer housing 14 of figure 1); and
           at least one detector mounted to the inner sampling support, (figure 2, detector 36, and element 20 or 28 is not different from an inner sampling support), the at least one detector being axially aligned with the at least one through hole, (figure 2, detector 36 is aligned with at least one through hole 24, 26, 16.  Note: https://www.collinsdictionary.com/dictionary/english/axially axially: in the direction or line of the axis), when the inner sampling support, (figure 2, element 20 or 28), is installed within the hollow interior, (figure 2, detector chamber 32 is not different from the hollow interior), of the outer housing, (figure 1, main housing 14 is not different from the outer housing), wherein the at least one detector is operable to sample air within the duct to detect a hazardous condition.
           Further, regarding to Claim 15, Brighenti also teaches 
           a duct having a hollow interior, (figure 1, duct 12 having a hollow interior);
           at least one detector assembly mounted to the duct, the at least one detector assembly, (figure 1, detector 10).

            Regarding Claim(s) 2, Brighenti teaches the at least one detector is an optical detector including at least one light source and at least one light detecting device, (figure 2, light detector 36, light emitter 34).



            Regarding Claim(s) 5, Brighenti teaches at least one detector is at least partially embedded within the tube body, (figure 2, detector 36 is at least partially embedded within tube element 20 or 28).

            Regarding Claim(s) 12, Brighenti teaches the at least one detector includes one or more light sources, one or more light sensing device, (figure 2, detector 36, light source 34), and a processing device operably coupled to the one or more light sources and the one or more light sensing device, (figure 2, control unit 22 is not different from a processing device).

            Regarding Claim(s) 20, Brighenti teaches the at least one detector assembly extends within the hollow interior of the duct perpendicular to an axial length of the duct, (figure 1, duct 12, detector assembly 10).

Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

8.          Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brighenti et al. (Pub. No. 20130239659) in view of Farley et al. (U.S. Pub. No. 2012/0120399). Hereafter “Brighenti”, “Farley”.
                   Regarding Claim 4, Brighenti teaches all the limitations of claims 1, 3, as stated above except for at least one detector is mounted to an exterior surface of the tube body.  Farley teaches detector is mounted to an exterior surface of the tube body, (Figure 3, sensor 330; Figure 4, sensor 430, rod 420 is not different from the tube body). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Brighenti by having one detector is mounted to an exterior surface of the tube body in order to implement inspection system with a specific shape.

9.          Claim(s) 7-9, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brighenti et al. (Pub. No. 20130239659) in view of Klein et al. (U.S. Pat. No. 5,844,148). Hereafter “Brighenti”, “Klein”.
                   Regarding Claim 7, Brighenti teaches the inner sampling support installed within the hollow interior of the outer housing, (figure 2, element 20 or 28 is not different from an inner 

                   Regarding Claim 8, Brighenti teaches a body defining the hollow interior, (the hollow interior of the outer housing 14 of figure 1).  Although Brighenti does not teach a flange located at a first end of the body, Klein teaches, (figure 8, plug ends 552 is not different from positioning flanges located at a first end of the body of tube assembly 526).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Brighenti by having a flange located at a first end of the body in order to connect plurality sections together.

                   Regarding Claim 9, Brighenti teaches at least one cleaning mechanism mounted within the hollow interior of the body in axial alignment with the at least one detector, (figure 2, filter screen 30 is not different from a cleaning mechanism).

                   Regarding Claim 19, although Brighenti does not teach the flange being mounted to the sidewall to attach the at least one detector assembly to the sidewall, Klein teaches, (figure 1-4, detector 20, portion 66 is not different from the flange being mounted to the sidewall).  It would have been obvious to one having ordinary skill in the art at the time of the invention was .

10.          Claim(s) 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brighenti et al. (Pub. No. 20130239659) in view of Urbaniak et al. (U.S. Pub. No. 2019/0017717). Hereafter “Brighenti”, “Urbaniak”.
              Regarding Claim 16, Brighenti teaches all the limitations of claim 1 as stated above except for a plurality of detector assemblies mounted at intervals over an axial length of the duct.  Klein teaches a plurality of detector assemblies mounted at intervals over an axial length of the duct, ([0098], figure 2, sensors 16, housing 12 is not different from the duct).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Brighenti by a plurality of detector assemblies mounted at intervals over an axial length of the duct in order to make the system to work more efficiently.

Allowable Subject Matter
11.          Claims 6, 10-11, 13-14, 17-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 6, 10. 
13.          As claim 6, the prior art of record taken alone or in combination, fails to disclose or render obvious a detector assembly for a duct of a heating ventilation and air conditioning 
14.          As claim 10, the prior art of record taken alone or in combination, fails to disclose or render obvious a detector assembly for a duct of a heating ventilation and air conditioning system comprising an inner sampling support receivable within a hollow interior of the outer housing; and at least one detector mounted to the inner sampling support, the at least one detector being axially aligned with the at least one through hole when the inner sampling support is installed within the hollow interior of the outer housing, wherein the at least one detector is operable to sample air within the duct to detect a hazardous condition; wherein the outer housing further comprises a body defining the hollow interior; and a flange located at a first end of the body; wherein the outer housing further comprises at least one cleaning mechanism mounted within the hollow interior of the body in axial alignment with the at least one detector; wherein when the inner sampling support is installed within the hollow interior of the outer housing, the inner sampling support is rotatable about an axis such that the at least one cleaning mechanism engages the at least one detector; in combination with the rest of the limitations of claims 1, 8, 9, 10.


16.          As claim 17, the prior art of record taken alone or in combination, fails to disclose or render obvious a heating ventilation and air condition system comprising at least one detector assembly mounted to the duct, the at least one detector assembly including an outer housing having at least one through hole formed therein; an inner sampling support mounted within the outer housing; and at least one detector mounted to the inner sampling support, wherein the at least one detector is arranged in fluid communication with the hollow interior of the duct and is operable to detect a hazardous condition within the hollow interior of the duct; wherein the at least one detector further comprises a plurality of detectors mounted at intervals over an axial length of the inner sampling support; in combination with the rest of the limitations of claims 15 and 17.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
June 5, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877